DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/2021 has been entered.
Allowable Subject Matter
Claims 34-49 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "at least two planar substrates, each independently comprising vertically aligned carbon nanotubes grown from opposing surfaces of the planar substrate." The closest prior art of record Nguyen (US Publication No.: 2018/0218847) discloses carbon nanotubes grown on one side of a top plate and one side of a bottom plate with a substrate between both nanotubes, but not a substrate with carbon nanotubes grown from opposing surfaces as claimed. Although it is well known to provide carbon nanotubes between substrates, there is no teaching in the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763